Citation Nr: 1428699	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  11-15 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for a left knee disability.  

3.  Entitlement to service connection for right knee arthritis.  

4.  Entitlement to service connection for left knee arthritis.  

5.  Entitlement to service connection for bilateral hearing loss.  

6.  Entitlement to service connection for fungus of the right foot.  

7.  Entitlement to service connection for fungus of the left foot.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to September 1959.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The May 2010 rating decisions, in pertinent part, denied service connection for a right knee disability, a left knee disability, right knee arthritis, left knee arthritis, bilateral hearing loss, fungus of the right foot, and fungus of the left foot.  In June 2010, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in May 2011, and the Veteran filed a Substantive Appeal (VA Form 9) in June 2011.  The claims file was subsequently transferred to the RO in Roanoke, Virginia.  

The Veteran originally also appealed the issue of entitlement to service connection for tinnitus.  A May 2011 rating decision granted service connection for tinnitus, effective March 18, 2010.  That represents a total grant of the benefits sought on appeal for the issue of entitlement to service connection for tinnitus, and therefore, that issue is no longer before the Board.  

In April 2014, the Veteran testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such record reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue(s) of entitlement to service connection for fungus of the right foot and fungus of the left foot are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In an April 2014 written communication submitted at his April 2014 Board hearing, the Veteran withdrew his appeal concerning entitlement to service connection for a right knee disability, a left knee disability, right knee arthritis, left knee arthritis, and bilateral hearing loss.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issues of entitlement to service connection for a right knee disability, a left knee disability, right knee arthritis, left knee arthritis, and bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2013).  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204(c) (2013).  

In an April 2014 written communication submitted at his April 2014 video conference hearing, the Veteran stated that he wished to withdraw his pending appeal of entitlement to service connection for a right knee disability, a left knee disability, right knee arthritis, left knee arthritis, and bilateral hearing loss.  The Veteran's written statement indicating his intention to withdraw the appeal as to these issues satisfies the requirements for the withdrawal of a substantive appeal.  

As the Veteran has withdrawn his appeal as to the issues of entitlement to service connection for a right knee disability, a left knee disability, right knee arthritis, left knee arthritis, and bilateral hearing loss, there remain no allegations of errors of fact or law for appellate consideration concerning these issues.  The Board therefore has no jurisdiction to review these issues.  

Accordingly, the issues of entitlement to service connection for a right knee disability, a left knee disability, right knee arthritis, left knee arthritis, and bilateral hearing loss are dismissed.  


ORDER

The appeal concerning the issues of entitlement to service connection for a right knee disability, a left knee disability, right knee arthritis, left knee arthritis, and bilateral hearing loss is dismissed.  




REMAND

Although the Board regrets the additional delay, after review of the claims file, further development is needed prior to disposition of the Veteran's claims for service connection for fungus of the right foot and fungus of the left foot.  

The Veteran contends that he has a fungal condition of the bilateral feet that was due to his use of the communal showers during service.  He asserts that although he occasionally wore shower shoes, he would have to take them off in the shower to scrub his feet.    

Service treatment records are negative for any complaints, diagnoses, or treatment for any skin disorder.  However, the Veteran testified at his April 2014 video conference hearing that he had self-treated his fungal condition during service by using over-the-counter medication.  He reported that he had experienced itching, burning, and peeling skin between and amongst his bilateral toes ever since 1957 and that he had been self-treating his condition.  He indicated that he had treated his toes with an over-the-counter fungal medication in 1989, which alleviated the itching and burning.  However, he stated that his toenails subsequently became rotten with a type of growth underneath the nails.  Despite the lack of objective medical evidence in the service treatment records regarding a skin disorder, the Veteran is certainly competent to report an in-service event, as well as the onset and symptoms of a skin disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Post-service private medical records dated from December 2008 to March 2009 show that the Veteran had a past medical history of eczema.  Private medical records dated from July 2009 to January 2010 reveal that the Veteran had dermatitis.     

Given that the Veteran is competent to report on the onset and recurrent symptomatology of a skin disorder, and the medical evidence of record shows that the Veteran received intermittent treatment for eczema and dermatitis, the Veteran should be afforded a VA examination with medical opinion from a physician clarifying whether the Veteran has any current skin disabilities of the bilateral feet that are related to his reported in-service event of using the communal showers with only occasional use of shower shoes.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  In particular, at his April 2014 video conference hearing, the Veteran indicated that he had a medical appointment regarding his feet later that month at the Salem, Virginia, VA Medical Center.  As this VA treatment record is pertinent and may be helpful to the Veteran's claims for service connection, it should be obtained.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for fungus of the right foot and fungus of the left foot.  After the Veteran has signed the appropriate releases, those records not currently of record should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records, including the April 2014 VA medical appointment at the Salem, Virginia, VA Medical Center.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.
 
2.  Schedule the Veteran for a VA examination to obtain a medical opinion clarifying whether the Veteran has a current skin disorder of the feet that is related to his service.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current skin disability of the feet, to include fungus, is due to the Veteran's period of service, including the use of the communal showers with only occasional use of shower shoes.  

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disability.  The examiner should also provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

3.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


